Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 20 and 23-38 submitted on 3/2/2021 are pending for examination.  Claims 20 and 23-33 were examined before. Claims 34-38  are withdrawn.
On 5/26/2021  and 5/10/21 Bronwyn Loeb agreed to amend claims 20, 29, 32-33 and  to submit TD to overcome ODP rejection and cancel withdrawn claims 34-38 to place the application on condition of allowance.
Claims 20 and 23-33 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given on 5/26/2021 by  Bronwyn Loeb with telephone.

EXAMINER’S AMENDMENT
Cancel claims 34-38.
Amend claims 20, 29, 32-33 as follows:
Claim 20, lines 17-18, replace- an amino acid sequence  - with-   the amino acid sequence -.


Claim 32,  lines 7-8, replace-in  a solvent as defined in claim 25;- with- in an organic solvent or aqueous-organic solvent  -.
Claim 33,  lines 1-2, replace- in a solvent as defined in claim 25, and in particular in the presence of water; and- with- in an organic solvent or in an aqueous-organic solvent or  in the presence of water; and  -.

The following is an examiner’s statement of reasons for allowance:
Applicants have developed a new method for isolating the 3-(E)-isomer of an unsaturated carboxylic acid compound of the general formula (I)

    PNG
    media_image1.png
    176
    332
    media_image1.png
    Greyscale

Wherein; R1 is H or a straight chain or branched, saturated or unsaturated C1-C20 hydrocarbyl residue;R3 is H or a Ci-C4-hydrocarbyl residue;R2 is a straight chain or branched, saturated or unsaturated C1-C20- hydrocarbyl residue; with the proviso that, if R3 is a Ci-C4-hydrocarbyl residue, R2 represents an hydrocarbyl residue containing at least one additional carbon atom; from a mixture of isomers comprising the 3-(E)- and 3-(Z)-isomer of said carboxylic acid compound, whereby said mixture of 
Wherein; R1 is H or a straight chain or branched, saturated or unsaturated C1-C20 hydrocarbyl residue;R3 is H or a Ci-C4-hydrocarbyl residue;R2 is a straight chain or branched, saturated or unsaturated C1-C20- hydrocarbyl residue; with the proviso that, if R3 is a Ci-C4-hydrocarbyl residue, R2 represents an hydrocarbyl residue containing at least one additional carbon atom; from a mixture of isomers comprising the 3-(E)- and 3-(Z)-isomer of said carboxylic acid compound, whereby said mixture of isomers is subjected to a lipase (E.C. 3.1.1.3) catalyzed enzymatic conversion reaction, which lipase preferentially converts said 3-(E)-isomer, and the conversion product of said 3-(E)-isomer is isolated from said reaction mixture, wherein said lipase is Candida antarctica lipase B (CALB) comprising an amino acid sequence of SEQ ID NO: 330, or a mutant thereof having up to 15 amino acid substitutions, and retaining said 3-(E)-selectivity.   As such method for isolating the 3-(E)-isomer of an unsaturated carboxylic acid compound of the general formula (I) Wherein; R1 is H or a straight chain or branched, saturated or unsaturated C1-C20 hydrocarbyl residue;R3 is H or a Ci-C4-hydrocarbyl residue;R2 is a straight chain or branched, saturated or unsaturated C1-C20- hydrocarbyl residue; with the proviso that, if R3 is a Ci-C4-hydrocarbyl residue, R2 

The filing of Terminal Disclaimers over US PAT appl. No.  16/487161 obviated all possible double patenting issues. The terminal disclaimers filed on 5/7/ 21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT appl. No.  16/487161 has been reviewed and are accepted.  The terminal disclaimers have been recorded.
Thus claims 20  and 23-33 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652